      Case 4:20-cv-03269 Document 1 Filed on 09/21/20 in TXSD Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ALEXANDER STROSS                                :
                                                :
               Plaintiff,                       :                CIVIL ACTION # 4:20-cv-3269
                                                :
       vs.                                      :
                                                :
RIZWAN HYDER and SOLID STATE                    :                            JURY DEMANDED
LED, LLC                                        :
                                                :
               Defendants                       :
                                                :

                              PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Alexander Stross respectfully alleges as follows for his original complaint

against Rizwan Hyder and Solid State LED, LLC.

                                             PARTIES

       1.      Plaintiff Alexander Stross (“Plaintiff” or “Stross”) is a resident of Austin, Texas.

       2.      Defendant Rizwan Hyder (“Defendant” or “Hyder”) is an individual residing in

Sugarland, Texas, who, upon information and belief, may be personally served at his residence at

614 Elm Hurst Cove, Sugarland, Texas 77479.

       3.      Defendant Solid State LED, LLC (“Defendant” or “SSL”) is a Texas limited

liability company, and may be served through its registered agent Rizwan Hyder at 614 Elm

Hurst Cove, Sugarland, Texas 77479.

                                    NATURE OF THE CLAIMS

       4.      This is an action for copyright infringement under 17 U.S.C. § 101 et seq. arising

in connection with Defendants’ unauthorized commercial exploitation of one of Plaintiff’s

federally registered photographs.




                                                    1
      Case 4:20-cv-03269 Document 1 Filed on 09/21/20 in TXSD Page 2 of 7




                                    JURISDICTION and VENUE

          5.    This Court has subject matter jurisdiction over this action under 17 U.S.C. §§ 101

et seq. (the U.S. Copyright Act); and 28 U.S.C §§ 1331 (federal question) and 1338(a)

(copyrights).

          6.    This Court has personal jurisdiction over the Defendants, and venue in this

District is proper under 28 U.S.C. § 1391(b) and 28 U.S.C. § 1400(a), in that a substantial part of

the acts of infringement complained of herein occurred in this District, because the Defendants

reside in this District, and because the Defendants may be found in this District.

                                     CONDITIONS PRECEDENT

          7.    All conditions precedent have been performed or have occurred.

                                       BACKGROUND FACTS

          8.    Plaintiff is an accomplished architectural and nature photographer, whose works

have appeared in publications such as People, Country Living, AARP Magazine, Luxury Home

Magazine, Luxe, Refine and New Home Guide; as well as appearing on billboards, online

advertising, and on broadcast shows, including the Today Show and Yahoo! News with Katy

Couric.

          9.    Defendant Solid State LED, LLC is a lighting retailer located in Houston, Texas.

          10.   Defendant Rizwan Hyder is one of three managing members of SSL, and upon

information and belief, is the dominant influence in the company.

          11.   Stross is the sole author and creator of the photo at issue in this action, a copy of

which is set forth below (the “Photo”). 1             As published by Stross on his website



1
  The Photo was timely registered with the U.S. Copyright Office on December 15, 2008,
registration number VAu000989644, a true and correct copy of which is attached hereto as
Exhibit A.


                                                  2
      Case 4:20-cv-03269 Document 1 Filed on 09/21/20 in TXSD Page 3 of 7




www.strossarts.com, the Photo appears with his licensing information directly adjacent to the

Photo, as illustrated below.




       12.     On or about May 19, 2018, Stross’ copyright agent discovered that SSL was

displaying the Photo on its Facebook page at https://www.facebook.com/Solid-State-LED-

1809506469295019/, as illustrated on the following page:




                                              3
      Case 4:20-cv-03269 Document 1 Filed on 09/21/20 in TXSD Page 4 of 7




       13.    Neither Hyder nor SSL obtained Stross’ consent to copy, distribute or display the

Photo, and their use of the same was therefore in all respects unauthorized. Moreover, as

displayed on SSL’s Facebook page, SSL omitted attribution to Stross, and failed to include other

important information, including his licensing information.

       14.    Stross’ copyright agent first contacted SSL on June 11, 2018 in an attempt to put a

license in place for the unauthorized use, but received no response. Follow-ups were sent on

June 19, June 26, June 28, July 16, August 13, and August 27, 2018, and several phone calls

were also placed to the business, but the Defendants refused even to respond. Counsel was later

retained, and further notices were delivered to Hyder on behalf of SSL on July 25, 2020 and

August 15, 2020––advising that suit would be filed if Plaintiff received no response. Again,

Plaintiff’s communications were ignored.

       15.    Stross now brings this suit for copyright infringement.

                                         COUNT 1:
                                  COPYRIGHT INFRINGEMENT

       16.    Stross realleges and incorporates herein the foregoing paragraphs.




                                                4
        Case 4:20-cv-03269 Document 1 Filed on 09/21/20 in TXSD Page 5 of 7




         17.   By its actions alleged above, Defendant SSL has infringed Stross’ federally

registered copyrights. Specifically, by copying, distributing and/or displaying the Photo on its

Facebook page without his consent, SSL has infringed Stross’ exclusive rights set forth in 17

U.S.C. § 106, and is liable therefor.

         18.   Upon information and belief, Defendant Hyder is the dominant influence in SSL,

and determined and/or directed the policies that led to and/or perpetuated the infringements

complained of herein, and is therefore jointly and severally liable for any direct copyright

infringement committed by SSL.

         19.   Upon information and belief, Defendants’ actions constituted willful infringement

of Stross’ copyrights inasmuch as they knew, or had reason to know, that their actions

constituted copyright infringement; and/or because they acted with reckless disregard of Stross’

copyrights.    For instance, Facebook provides specific instructions for use of copyrighted

materials, and warnings about the use of unauthorized use of copyrighted images, including the

following: “The best way to help make sure that what you post to Facebook doesn’t violate

copyright law is to only post content that you’ve created yourself.” 2 Defendants recklessly

ignored this information, and used Plaintiff’s photo without authorization.

         20.   As a result of the foregoing, Stross is entitled to actual damages plus profits of the

Defendants; or statutory damages of up to $150,000 per work infringed, plus attorney’s fees and

costs of court. 17 U.S.C. §§ 504, 505.

                                           COUNT 2:
                                    VICARIOUS INFRINGEMENT

         21.   Stross realleges and incorporates herein the foregoing paragraphs.




2
    See https://www.facebook.com/help/1020633957973118


                                                 5
      Case 4:20-cv-03269 Document 1 Filed on 09/21/20 in TXSD Page 6 of 7




       21.     In addition to, and/or in the alternative to direct infringement, Hyder––as one of

three managing members and the dominant force in SSL––is liable for vicarious infringement

because he had the right and ability to supervise the infringing activities of SSL (by virtue of his

role in the closely held company), and the practical ability to stop the infringement (by removing

the Photo from Facebook); and because he enjoyed a financial benefit from SSL’s infringing

activities by virtue of the heightened web traffic and leads that were generated through its use of

the Photo, and his ownership interests in the company. See, e.g., Playboy Enters., Inc. v.

Webbworld, Inc., 968 F. Supp. 1171, 1177 (N.D. Tex. 1997) (where the court found that the

plaintiff’s photographs acted as a draw for customers by enhancing “the attractiveness of

[defendant’s] website to potential customers.”).

       23.     Upon information and belief, Hyder’s actions constituted willful infringement of

Stross’ copyrights inasmuch as he knew, or had reason to know, that the use of Plaintiff’s

photograph was unauthorized; and/or because he acted with reckless disregard of Stross’

copyrights by failing to insure that the image was licensed, and by ignoring Facebook’s warnings

against unauthorized use of third party content.

       24.     As a result of the foregoing, Stross is entitled to actual damages plus profits of the

Defendant; or statutory damages of up to $150,000 per work infringed, plus attorney’s fees and

costs of court. 17 U.S.C. §§ 504, 505.

                                          JURY DEMAND

       25.     Plaintiff asserts his rights under the Seventh Amendment to the U.S. Constitution

and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.

                                             PRAYER

       Plaintiff Prays for:




                                                   6
         Case 4:20-cv-03269 Document 1 Filed on 09/21/20 in TXSD Page 7 of 7




         A.    An order that Defendants and all persons under their direction, control,

permission or authority be enjoined and permanently restrained from exploiting the Photo;

         B.    An award of actual damages and/or statutory damages under 17 U.S.C. § 504(c);

         C.    An award to Plaintiff of his reasonable costs and attorney’s fees under 17 U.S.C.

§ 505;

         D.    Prejudgment and post-judgment interest on any damage award as permitted by

law; and

         E.    Such other and further relief as the Court may deem just, proper and/or necessary

under the circumstances.

                                     Dated this 21st Day of September, 2020

                                     LAW OFFICE OF BUCK MCKINNEY, PC


                                     /s/ R. Buck McKinney
                                     R. Buck McKinney
                                     State Bar No. 00784572
                                     408 W. 11th St., Fifth Floor
                                     Austin, Texas 78701
                                     Telephone: 512/236-0150
                                     Fax: 512/444-1879
                                     mckinney@buckmckinney.com
                                     ATTORNEY FOR PLAINTIFF ALEXANDER STROSS




                                               7
